Citation Nr: 9905251	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
facility in November 1995.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


REMAND

The veteran had active military service from April 1949 to 
April 1950, and from April 1951 to September 1953.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Briefly, the veteran seeks entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
disability resulting from surgery performed at a VA medical 
facility in November 1995.  According to the RO, medical 
records from the VA Medical Center (VAMC) in Indianapolis 
indicate that the veteran underwent excision of a lipoma on 
his back in November 1995.  The RO also indicated that, 
postoperatively, the veteran complained on several occasions 
of drainage from the excision site, and that a second 
operative procedure was performed in September 1996.  
Significantly, the Board notes that none of the medical 
records pertaining to the referenced surgeries or 
postoperative period referred to by the RO are on file, as 
the RO returned the referenced medical records to the 
Indianapolis VAMC in January 1998.  Under the circumstances, 
the Board concludes that those records should be obtained 
prior to adjudication of the veteran's claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.  In any event, the RO 
should obtain pertinent medical 
records for the veteran from the 
Indianapolis, Indiana VAMC. 

2.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


